FILED
                            NOT FOR PUBLICATION                               OCT 03 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-50468

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00611-JFW

  v.
                                                  MEMORANDUM *
JOHN EUGENE BROWN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       John Eugene Brown appeals from the district court’s judgment and

challenges his guilty-plea conviction and 150-month sentence for possession with

intent to distribute cocaine base in the form of crack cocaine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(B). Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Brown’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Brown the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Brown waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Brown’s plea. We therefore

affirm as to that issue. We dismiss the remainder of Brown’s appeal of his

conviction in light of the valid appeal waiver. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      Because we find no arguable grounds for relief as to Brown’s sentence, we

affirm his sentence.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                  12-50468